FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

KATTIA GUADALUPE ESCOBAR,                Nos. 07-72843
                        Petitioner,
                                               08-71777
               v.
                                          Agency No.
ERIC H. HOLDER JR., Attorney              A 75-504-052
General,
                                            ORDER
                      Respondent.
                                      
                    Filed July 10, 2009

        Before: Jerome Farris, Susan P. Graber, and
          Kim McLane Wardlaw, Circuit Judges.


                         ORDER

  The opinion in Escobar v. Holder, 567 F.3d 466 (9th Cir.
2009), is vacated.

 The Respondent’s petition for rehearing is dismissed as
moot.

  IT IS SO ORDERED.




                           9061
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.